Citation Nr: 1435821	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy of the right median nerve.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the metacarpophalangeal joints and interphalangeal joints, bilaterally.
 
3.  Entitlement to an initial compensable evaluation for limitation of motion of the right wrist.
 
4.  Entitlement to an initial compensable evaluation for limitation of motion of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1992.  This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2006 rating decision awarded service connection at a noncompensable rate for seven separate disabilities involving the right and left hands and wrists:  right distal ulnar fracture, right distal radius fracture, left distal radius fracture, left sclerotic lunate density, right hand boxer's fracture, left fifth metacarpal fracture and right hand wound with scars and numbness.  The Veteran appealed the noncompensable ratings assigned.  During the pendency of this appeal, the RO issued a January 2010 rating decision which consolidated the matter into the four separate ratings noted in the case caption, above, and assigned the ratings noted.  The Veteran has not indicated that these ratings satisfied his appeal. 

The Veteran was afforded a hearing before a Decision Review Officer of the RO in April 2009 and a Board hearing at the RO in March 2013.  Transcripts of these hearings have been associated with the record.  

When this case was before the Board in September 2013, it was remanded for further development.  The case has since been returned to the Board for further appellate action.


The Veterans Law Judge who presided at the March 2013 hearing is no longer employed by the Board.  In April 2014, the Veteran was notified of this and his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.

The record before the Board consists of solely of electronic records within the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  Throughout the period of the claim, the neuropathy of the Veteran's right median nerve has been manifested by mild incomplete paralysis of the nerve.

3.  Throughout the period of the claim, the Veteran's degenerative joint disease of the metacarpophalangeal joints and interphalangeal joints, two minor joint groups, has been manifested by daily pain with incapacitating episodes approximately three times per week.  
 
4.  Throughout the period of the claim, the Veteran's right wrist palmar flexion has not been limited in line with the forearm, dorsiflexion has not been limited to less than fifteen degrees, ankylosis has not been present, and while occasionally painful, no tenderness or other functional impairment associated with pain has been present.
 
5.  Throughout the period of the claim, the Veteran's left wrist palmar flexion has not been limited in line with the forearm, dorsiflexion has not been limited to less than fifteen degrees, ankylosis has not been present, and while occasionally painful, no tenderness or other functional impairment associated with pain has been present.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for neuropathy of the right median nerve have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2013).
 
2.  Throughout the initial rating period, the criteria for a 20 percent rating, but not higher, for degenerative joint disease of the metacarpophalangeal joints and interphalangeal joints, bilaterally, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.45(f), 4.71a, Diagnostic Code 5003 (2013).

3.  The criteria for an initial compensable rating for limitation of motion of the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).
 
4.  The criteria for an initial compensable rating for limitation of motion of the left wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate notice in letters dated in February 2006 and March 2006, prior to the September 2006 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  

The Veteran was afforded appropriate VA examinations in June 2006, February 2011, November 2013, and April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  In addition to reviewing the Veteran's pertinent history, the examiners provided descriptions of the current severity of the Veteran's disabilities, as well as complete rationales for any opinions stated.  Moreover, the Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since the most recent examinations.  

The Veteran was also afforded hearings before a Decision Review Officer and the Board.  
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Right Median Nerve Neuropathy

The Veteran's right median nerve neuropathy is currently rated as 10 percent disabling under Diagnostic Code 8515.  The criteria for rating disability of the median nerve are set forth under Diagnostic Codes 8515, 8615, 8715.  38 C.F.R. § 4.124.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Codes 8615 and 8715 are Diagnostic Codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2013).  In this case, the Veteran is right hand dominant, as was confirmed in the VA examinations as well as at the time of the Board hearing.

The Veteran underwent a VA neurological examination in June 2006.  He reported experiencing numbness in his right second and third fingers.  The examiner opined that the Veteran likely has right median neuropathy secondary to his in-service shrapnel injury.  No information was given in the report as to paralysis of the nerve or the severity.

In March 2010, the Veteran submitted a statement suggesting that his right wrist disability is moderate to severe, because he feels the condition is highly debilitating, constantly painful and affects him daily.

On VA examination in February 2011, the Veteran did confirm that he does not receive outpatient treatment for his wrist.  This examination, however, did not address the nerve condition.

At the time of his March 2013 Board hearing, the Veteran reported daily numbness and tingling, which causes him to drop things due to lost sensation.  He also reported difficulty with handwriting due to numbness in his right hand, as well as difficulty grasping the steering wheel while driving.  The numbness was described as primarily in his second and third fingers.  He also reported difficulty driving.

On VA examination in March 2014, the examiner confirmed that the Veteran does have neuropathy of the distal cutaneous branches of the right median nerve to the ulnar aspect of the second digit and radial aspect of the third digit.  The Veteran reported that, ever since his in-service injury, he has had a persisting numbness-like anesthesia sensation, along with pain in both wrists.  The numbness was characterized as mild.  Wrist strength was noted as normal on examination.  Sensory examination, however, indicated decreased sensation in the right hand/fingers.  Phalen's sign and Tinel's sign median nerve testing were both negative on the right.  Despite the numbness symptoms described, the examiner found that there was neither incomplete, nor complete paralysis in the median nerve on examination.  The Veteran's median nerve was deemed normal.  The examiner remarked that there was also no evidence of functional impairment due to the peripheral nerve condition.  

The Board indeed recognizes that during the pendency of this claim, the Veteran has reported numbness and tingling which cause an adverse impact on the Veteran's daily activities, including driving, grasping things, and writing.  However, neither the lay nor medical evidence shows that he has experienced more than mild incomplete paralysis of the median nerve.  There is no schedular basis for assigning more than the 10 percent ratings presently assigned, which compensates the Veteran for the mild median nerve symptoms shown in the record.  At worse, during the Board hearing, the Veteran described numbness, which leads to difficulty grasping objects, driving, writing, and grasping the steering wheel while driving.  This is indeed some level of impairment, however, the Board does not find that the symptoms described more nearly approximate the moderate impairment required for a higher rating.  


Degenerative Joint Disease - Metacarpophalangeal and Interphalangeal Joints

The Veteran's degenerative joint disease of the metacarpophalangeal and interphalangeal joints is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  This Diagnostic Code provides that arthritis, due to trauma and substantiated by X-ray findings, is to be rated as degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).  For a compensable rating for limitation of motion of the index or long finger, the evidence must establish a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; of extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

The Veteran underwent a VA joints examination in June 2006.  He reported daily pain in his right hand at that time, and stated that there was nothing wrong with his left hand.  Symptoms were noted to increase with excessive use and with changes in the weather.  He reported flare-ups of pain occurring one to two times per week, lasting approximately twenty-four hours each time.  During flare-up, he has to reduce or cease activity until his functioning returns to normal.  Examination of the right hand showed mild pain with palpation at the base of the fifth metacarpal.  The Veteran was noted to be able to oppose all fingers to the thumb.  No limitation of motion of the fingers was observed.  June 2006 X-ray examination confirmed minimal degenerative joint disease of the various interphalangeal joints, bilaterally, and minimal degenerative joint disease in the first metacarpophalangeal joint, bilaterally.

In March 2010, the Veteran submitted a statement, indicating that his hands are often swollen and almost constantly painful and that these symptoms have a drastic impact on his daily work ability.  He viewed the disability as moderate to severe due to its impact on his daily life.

At his March 2013 Board hearing, the Veteran reported that he often dropped things, had difficulty driving due to difficulty with grip on the steering wheel, and had difficulty with neat handwriting.  He reported that he does not necessarily receive treatment for the condition, but that he does often need to use ibuprofen for pain.  The Veteran reported flare-ups occurring in his fingers approximately three times per week during which he is unable to use his hands.  He reported having to stop what he is doing until the flare-up passes.

While there was additional examination of the Veteran's wrist following the Board hearing and subsequent remand, the examination did not discuss the Veteran's fingers in particular, to include limitation of motion.  The Board notes, however, that the Veteran has consistently reported that he does not receive treatment for the condition and he has not suggested that a rating should be assigned due to limited motion of the fingers caused by degenerative joint disease of the metacarpophalangeal and interphalangeal joints.  Moreover, the Board finds that the evidence is sufficient to show that throughout the pendency of this appeal, the Veteran has had degenerative joint disease of the metacarpophalangeal and interphalangeal joints, confirmed by X-rays, which is manifested by pain.  This pain is shown to cause difficulty in daily life including difficulty maintaining grasp on objects, trouble writing, and difficulty driving.  Moreover, several times per week, the Veteran experiences episodes of flare-up, which require him to stop whatever activity he is doing until the flare-up of pain ceases.  This indeed can be likened to occasional incapacitating episodes of pain, as described in Diagnostic Code 5003. 

In sum, March 2006 X-ray evidence shows that the disability is in both the metacarpophalangeal and interphalangeal joints, bilaterally; thus, two groups of minor joints are involved.  38 C.F.R. § 4.45(f).  The VA examinations and Veteran's hearing testimony establish that he experiences occasional incapacitating episodes.  Moreover, the medical evidence lacks a showing of compensable limitation of motion.  Thus, a 20 percent rating is warranted under Diagnostic Code 5003.  The Board notes that 20 percent is the maximum rate allowable without limitation of motion.

Limitation of Motion - Right and Left Wrists

For efficiency, the Board is discussing the right and left wrist limitation of motion claims together.  The RO has assigned noncompensable initial evaluations for the Veteran's right and left wrist impairment.  Limitation of motion of the wrist is rated under DC 5215.  A 10 percent rating is warranted for the major extremity (the Veteran is right-handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under DC 5214, which requires evidence of ankylosis.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Shortly following the filing of his claim, the Veteran underwent a VA joints examination.  The June 2006 report shows that the Veteran claimed at the time that there was nothing wrong with his left hand or wrist, but that he had extensive disability of his right hand/wrist.  On physical examination, however, he reported pain and swelling in both wrists and the right hand on a daily basis.  Symptoms were noted to increase with excessive use and with changes in the weather.  He reported flare-ups of pain occurring one to two times per week, lasting approximately twenty-four hours each time.  During flare-up, he has to reduce or cease activity until his functioning returns to normal.  

Physical examination revealed no edema, warmth, erythema or tenderness in either wrist.  Range of motion included 40 degrees of flexion in the right wrist and 50 degrees of flexion in the left wrist, neither with pain.  Extension was 60 degrees, bilaterally, without pain.  Ulnar deviation was 10 degrees in the right wrist, and 20 degrees in the left.  Radial deviation was 15 degrees in the right wrist and 20 degrees in the left.  Sensation was noted as intact.  X-ray examination of the wrists and hands in June 2006 revealed radiocarpal joints as grossly intact and an otherwise negative examination.

The Veteran's March 2010 statement includes an indication of pain in his wrists, but is otherwise without description of the wrist disability, and includes no mention of limitation of motion of the wrists.

The Veteran again underwent VA examination in February 2011.  At this time, he complained of bilateral wrist pain and soreness with wrist cracks and clicks, but no other bilateral wrist complaints.  There was no swelling, no locking, no instability, no stiffness, no weakness or giving way, and no heat or redness.  The Veteran again confirmed at this time that he does not receive clinical treatment for his hand and wrist conditions.  The Veteran reported that symptoms sometimes increase with weather changes, but reported "it just depends" when asked for the duration of flare-up.  Heavy activity, such as yard work and gardening, were also reported to exacerbate his symptoms.  He reported not being able to shovel snow or to bowl with his parents, but that he could drive, shop, do his laundry, and feed, clean, clothe and otherwise care for himself unassisted.  

Dorsiflexion of the right and left wrists both ranged from 0 to 70 degrees.  There was no indication of limited palmar flexion.  Physical examination also revealed no swelling, no erythema, no obvious diffuse tenderness, and normal motor skills.  The Veteran did report pain and weakness with repetitive motion.  The pain was reported as greater on the right than the left, but that it existed bilaterally at the terminal limits of motion.  The examiner concluded that both range of motion and motor skills were within normal limits.  Due to the pain exhibited, however, the examiner also concluded that the Veteran's wrist disabilities imposed a mild degree of interference with his ability to maintain gainful employment.  

The Veteran's wrists were again examined in November 2013.  He again reported occasional flare-ups of pain, which were noted to impact the function of the wrist.  However, when asked to describe the functional abilities limited, he reported only that he experienced occasional pain.  Palmar flexion was to 70 degrees without objective evidence of painful motion, bilaterally.  Dorsiflexion was to 70 degrees, bilaterally, without objective evidence of painful motion.  The range of motion did not change following three repetitions of range of motion testing.  Moreover, there was no functional impairment or pain shown following repetitive testing.  The examiner also reported that the wrists exhibited no localized tenderness or pain on palpation of the joints.  The examiner confirmed that there is no ankylosis in either wrist joint.  

The Board finds that a compensable rating for the Veteran's right or left wrist on the basis of limitation of motion is not warranted.  There is no showing of limitation of either palmar flexion or dorsiflexion.  In addition, ankylosis is not present.  The Board has also considered the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, while the Veteran has reported that his wrists are sometimes painful, there has been no suggestion of functional impairment due to that pain, and the VA examiners specifically noted that there were no such impairment, no tenderness, and no additional limitations following repetitive movement.  The Board, therefore, concludes that a compensable rating based on those factors is not warranted for either wrist.

Finally, the Board has determined that there is no basis upon which to assign a separate compensable rating for any scar related to the Veteran's right and left wrist disabilities.  On VA examinations throughout the period of the claims, it was generally noted that minor scars of the right hand exist.  No symptoms related to scars have been reported.  The Veteran was afforded a VA scars examination in March 2014, at which time scars of the right hand were again noted.  The Veteran reported the area to be sensitive, but not painful, without numbness, tingling, or weakness.  The examiner noted that there was no pain or instability.  The scars also had no functional impact.  Thus, while the Board recognizes that the evidence establishes that the Veteran has scars on his right hand related to the disabilities under appeal, these scars have no symptomatology for which a compensable rating can be considered.

Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating or further staged rating; however, at no time during the period in question have any of the disabilities warranted more than the assigned ratings, to include the increase granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2013) is not in order. 

Finally, the Veteran has been awarded a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, effective April 23, 2009.  A challenge to the effective date assigned has not been raised by the Veteran; moreover, neither the Veteran nor the evidence of record suggests that such a rating should be applied prior to that date.  Thus, a discussion of entitlement to a TDIU for any period prior to April 23, 2009, has not been raised and is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



						(CONTINUED ON NEXT PAGE)






ORDER

An initial evaluation in excess of 10 percent for neuropathy of the right median nerve is denied.

The Board having determined that the Veteran's degenerative joint disease of the metacarpophalangeal joints and interphalangeal joints, bilaterally, warrants a 20 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial compensable evaluation for limitation of motion of the right wrist is denied.
 
An initial compensable evaluation for limitation of motion of the left wrist is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


